Citation Nr: 1409284	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for chronic left ankle strain.

2. Entitlement to an increased disability rating in excess of 10 percent for post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis.

3. Entitlement to a temporary total evaluation of a service-connected disability due to surgery resulting in a period of convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1, 1988 to August 20, 1988, and served on active duty from November 1989 to July 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The issues of entitlement to an initial disability rating for chronic left ankle strain and entitlement to an increased disability rating for post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's service-connected chronic left ankle disabilities necessitated continued convalescence following surgery from April 28, 2010 to June 30, 2010.


CONCLUSION OF LAW

The assignment of a temporary total rating for convalescence for the service-connected left ankle and foot disabilities, from April 28, 2010 to June 30, 2010, is warranted.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to a temporary total evaluation, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to a temporary total rating as a result of his left ankle and foot surgery that prevented him from working.

Under 38 C.F.R. § 4.30 (2013), a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the day of the month following hospital discharge or outpatient release when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by case, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2013).

In a June 2010 Rating Decision, the Veteran's claim for a temporary total rating was denied.  The RO stated that there was no evidence of record treatment.  Private treatment records dated April 28, 2010 from the Medical Center of Southeast Oklahoma note that the Veteran underwent surgery to his left ankle and foot.  Post-surgery progress notes demonstrate that the Veteran had not been released to return to work until at least May 26, 2010.  Furthermore, a letter from P.N., an assistant in the Human Resources department where the Veteran worked, stated that he was on leave, as a result of his surgery, from April 28, 2010 to July 1, 2010.  As such, the Veteran had surgery necessitating at least one month of convalescence, and a temporary total disability is warranted from April 28, 2010 to June 30, 2010.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.30 (2013).


ORDER

Entitlement to a temporary total rating, based on the need for convalescence for the service-connected left ankle and foot disabilities from April 28, 2010 to June 30, 2010, is granted, subject to the law and regulations governing the effective date of an award of monetary compensation.


REMAND

In his January 2013 videoconference hearing, the Veteran testified that his chronic left ankle sprain and left foot Morton's neuroma have increased in severity.  The Veteran testified that it is increasingly harder for him to stand and perform his job as an operating room tech because of the pain in his left ankle and foot.  Additionally, as a result of his ankle and foot surgery, the Veteran had a screw placed in his foot.  The Veteran and his representative also submitted new evidence: a post-operative surgical summary for Medical Center Southeast Oklahoma, dated April 28, 2010, regarding the surgical procedure to the left foot, as well as post-operative progress notes from April 28, 2010 to May 12, 2010.  The Board further notes that the Veteran's last VA examination was in May 2010, over three years ago.  As such, a new examination is necessary to determine the current severity of the Veteran's left ankle and foot disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran for his assistance in identifying any outstanding records of pertinent treatment for his left ankle and foot disabilities and attempt to obtain those records and associate them with the claims folder.

2. After the above development has been completed, and all obtained treatment records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature, extent and severity of his chronic left ankle sprain and his Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis.  The claims file and a copy of this remand decision should be made available to the examiner for review.  Any indicated tests should be accomplished, including MRIs (if feasible).  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following:

a. Based on a review of the claims file and the examination findings, including the service treatment records, private treatment reports, and VA examination reports, the examiner should describe the severity of Veteran's service-connected chronic left ankle sprain by providing an opinion concerning whether the limitation of motion is "moderate" or "marked."

b. Based on a review of the claims file and the examination findings, including the service treatment records, private treatment reports, and VA examination reports, the examiner should describe the severity of Veteran's service-connected left foot disability by providing an opinion concerning whether it is "moderate," "moderately severe," or "severe."

c. State what impact, if any, the Veteran's service-connected left ankle and foot disabilities have on his employment.

d. Evaluate the Veteran's post-surgical scar and any residuals thereof.  The examiner should measure the size of the Veteran's scar, what impact, if any, it has on the Veteran's employment,  and address whether it is:

i. deep and nonlinear (a deep scar is one associated with underlying soft tissue damage);

ii. superficial and nonlinear (a superficial scar is one not associated with underlying soft tissue damage;

iii. unstable or painful;

e. After completing the above, the Veteran's increased rating claims should be re-adjudicated, based on the entirety of the evidence, with consideration as to both the propriety of staged ratings, pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), and whether the Veteran is entitled to an extra-schedular rating.  If any aspect of the decision remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


